Citation Nr: 0202548	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  96-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for traumatic arthritis 
of multiple joints, claimed as post-traumatic osteoarthritis 
of multiple joints in a former prisoner of war (POW).

2. Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active duty from March 1943 to December 1945.  
He was a POW for nine months.  The Board observes that the 
veteran legally changed his name in April 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In October 1997 and May 1999, the 
Board remanded this case to the RO for further development of 
the evidence.  

While the case was most recently in remand status, a RO 
rating decision in February 2001 granted the veteran's claim 
of entitlement to service connection for coronary artery 
disease/ischemic heart disease and granted an increased 
disability rating for residuals of frostbite of the lower 
extremities.  Those rating actions constituted complete 
grants of benefits on claims which had previously been in 
appellate status.  In addition, the Board notes that, as a 
result of rating actions in February 2001, the veteran 
currently has a combined disability rating of 100 percent and 
is in receipt of special monthly compensation.  

The February 2001 RO rating action confirmed and continued 
previous RO denials of the veteran's claim of entitlement to 
service connection for arthritis of multiple joints and an 
increased disability rating for service-connected irritable 
bowel syndrome.  The case was returned to the Board in 
December 2001.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that, during POW captivity, the veteran 
sustained significant trauma only to the right hip and not to 
other joints.  There is no medical evidence of post-traumatic 
arthritis of any joint other than the right hip.

2.  Service connection has previously been granted and is in 
effect for post-traumatic arthritis of the right hip.

3.  Irritable bowel syndrome is manifested by occasional 
diarrhea or constipation without constant abdominal distress; 
the disability is productive of no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints (other than the right hip), 
claimed as post-traumatic osteoarthritis of multiple joints 
in a former POW, was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

2.  The criteria for a disability evaluation in excess of 10 
percent for irritable bowel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for post-traumatic 
arthritis of multiple joints.  He is also seeking an 
evaluation in excess of 10 percent for irritable bowel 
syndrome.

In the interest of clarity, the Board will first determine 
whether additional development is necessary.  The Board will 
then separately discuss the two issues remaining on appeal.


Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The law also  redefines the obligations of VA with 
respect to the duty to assist.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.


The record reflects that the veteran has been informed by the 
RO on a number of occasions of the information and evidence 
necessary to substantiate his claims, most recently in a 
February 2001 Supplemental Statement of the Case.  In a 
letter dated March 13, 2001, moreover, VA provided the 
veteran with a detailed explanation of the VCAA.  The Board 
concludes that the veteran has been properly notified under 
the VCAA, and the veteran does not appear to contend 
otherwise.

With respect to VA's statutory duty to assist, as noted in 
the Introduction this case has been remanded by the Board on 
two occasions so that further development could be 
accomplished.  The requested development has been 
accomplished, as was  acknowledged by the veteran's 
accredited representative in December 2001.  The veteran has 
been afforded several VA examinations in connection with his 
claims, which will be described in detail below.  The Board 
is aware of no existing evidence which is pertinent to this 
case which has not been obtained, and the veteran has pointed 
to no such evidence.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claims on the merits.

1. Entitlement to service connection for traumatic arthritis 
of multiple joints, claimed as post-traumatic osteoarthritis 
of multiple joints in a former prisoner of war (POW).

Factual background

The veteran's service medical records are negative for 
findings of arthritis of any joint.  

At a VA examination in November 1980, the veteran said that, 
as a POW, he was hit by a guard after he got out of a boxcar, 
and he fell.  On examination, his right hip was tender; range 
of motion was normal.  X-rays of the right hip showed 
evidence of old previous trauma.  A VA rating decision in 
January 1981 granted service connection for an injury to the 
right hip.  

A VA medical certificate dated in April 1984 showed that the 
veteran was seen for pain in both knees.  The diagnosis was 
degenerative arthritis of the knees.  VA X-rays of the 
lumbosacral spine in May 1984 showed osteoarthritis and 
scoliosis.
A summary sheet of a former POW protocol examination in June 
1984 noted diagnoses of degenerative arthritis of joints, 
including the knees, wrists, and spine.

A rating decision in July 1984 denied entitlement to service 
connection for degenerative arthritis of multiple joints.  
The veteran did not initiate an appeal of that decision.

At a personal hearing in May 1987, the veteran testified 
that, when he was a POW, he was hit in the back but not in 
other parts of the body.  In a former POW medical history, 
dated in July 1987, the veteran stated that, during POW 
captivity, he had been hit in the back a couple of times by a 
German with the butt of a rifle.  He did not refer to any 
joints of the extremities.  At a personal hearing in June 
1995, the veteran testified that, during POW captivity, he 
sustained trauma and bruising to his neck, shoulder, hands, 
ankles, knees, and hips and that he had arthritis in those 
joints.

At a VA joints examination in November 1999, the veteran, 
then age 75, stated that when he was a POW, he was hit with a 
rifle butt on his right hip.  He complained that he had pain 
in the right hip all of the time.  He also complained of pain 
in his right knee and right heel.  He did not identify any 
other joints as painful.  On examination, the right hip was 
painful on range of motion; there was crepitation on range of 
motion of the right knee.  The pertinent assessments were: 
right hip traumatic sprain with minimal degenerative joint 
disease; right knee sprain with minimal degenerative joint 
disease; and minimal degenerative joint disease of the right 
foot.  In April 2000, the November 1990 VA  examiner reported 
his opinion that the joint disease of the right hip was as 
likely as not secondary to trauma; and degenerative joint 
disease in the right foot and right knee was unlikely to be 
of traumatic origin.

A rating decision in February 2001 re-characterized the 
veteran's right hip disability as right hip traumatic 
arthritis.  That disability is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001) [traumatic arthritis].  

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection - presumptions 

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Certain diseases specific to former POWs, including post-
traumatic osteoarthritis, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree at any time after separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.309(c) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to arthritis of multiple 
joints.  He contends, in essence, that he has arthritis which 
is the result of his experiences as a POW.

At the outset of its discussion, the Board believes that it 
is important to note the distinction between traumatic and 
degenerative arthritis, particularly with respect to the POW 
presumption with respect to post-traumatic arthritis 
discussed above.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 
5003 and 5010.  See also, in general, Bailey v. Derwinski, 1 
Vet. App. 441 (1991).  Service connection for degenerative 
arthritis (as opposed to traumatic arthritis) was denied by a 
prior final rating decision in July 1984, which the veteran 
did not appeal.  See 38 U.S.C.A. § 7105 (West 1991).  The 
issue currently before the Board involves entitlement to 
service connection for post-traumatic arthritis.  

At the joints examination in November 1999, the veteran 
identified only the right hip, right knee, and right 
heel/foot as joints allegedly affected by traumatic 
arthritis. The recent medical evidence has identified 
arthritis of the right hip, right knee and right foot.  To 
the extent that the veteran may be contending that any other 
joints have arthritis, this is not demonstrated by the recent 
medical records.  It is well-established that laypersons, 
such as the veteran, are not qualified to render medical 
opinions, and such proffers are entitled to no probative 
weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board is called upon to determine, based on the medical 
evidence of record, whether the veteran's arthritis is 
traumatic or degenerative.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [in the absence of specific medical 
evidence, the Board may not rely on its own unsubstantiated 
medical opinion].

Accounts provided over the years by the veteran concerning 
trauma during POW captivity have not been completely 
consistent.  However, his statements to examining physicians 
and, most importantly, the VA examiner in November 1999 (who 
was requested by the Board's remand of May 1999 to question 
the veteran on this point) tend to show that he sustained 
trauma only to one joint, the right hip, in the incident he 
has described many times when he was hit by a guard with a 
rifle butt.  As noted above, service connection has been 
granted for traumatic arthritis of the right hip.  

Remaining is the matter of whether the arthritis of the right 
knee and right foot constitute "post-traumatic arthritis".  
The only medical evidence on this matter is the VA examiner's 
opinion that it is unlikely that the minimal degenerative 
joint disease of the right knee and right foot is the result 
of trauma.  There is no competent medical evidence or opinion 
to the contrary.   As noted above, the veteran, as a layman 
without medical training, is not qualified to offer an 
opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

There is thus no probative evidence that the veteran has 
post-traumatic arthritis of the right knee, right foot, or of 
any joint other than the right hip.  Service connection 
presupposes a current diagnosis of the claimed disease.  See 
Rabideau, supra. (1992).  Because there is no competent 
evidence that the veteran currently has post-traumatic 
osteoarthritis of multiple joints (other than the right hip, 
which has previously been service connected), his claim for 
service connected for such disability must be denied.

 2. Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome.

Factual Background

At a VA examination in May 1994, the veteran stated that he 
occasionally had diarrhea, especially if he ate certain types 
of food; his reported episodes of diarrhea were rare and non-
disabling.  On examination, it was noted that the veteran did 
not have anemia, malnutrition, or nausea; he had occasional 
diarrhea and abdominal cramps.  The diagnosis was irritable 
bowel syndrome, mild.  

A rating decision in August 1994 granted entitlement to 
service connection for irritable bowel syndrome as a disease 
specific to former POWs and assigned a disability evaluation 
of 10 percent.  The veteran appealed the initial rating 
decision.

At a personal hearing in June 1995, the veteran testified 
that he had either diarrhea or constipation; he had stomach 
pain once or twice a week; he had gas; and he had to watch 
what he ate.

At a VA examination in May 1996, the veteran complained of 
diarrhea once or twice a month; each episode lasted about two 
days.  There was no malnutrition identified by the examiner.  
The diagnosis was irritable bowel syndrome.

At a VA examination in November 1999, the veteran stated that 
he had had constipation and diarrhea off and on for 15 years.  
He also complained of excessive gas.  On examination, it was 
noted that the veteran's current weight was 207 pounds.  The 
pertinent assessment was mild irritable bowel syndrome.  The 
examiner commented that the veteran's symptoms were sporadic 
and mild and did not appear to cause significant functional 
impairment.

Since the VA examination in November 1999, neither the 
veteran nor his representative have indicated that his 
intestinal condition has changed in any significant way.  

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001). Separate diagnostic codes identify the 
various disabilities.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2001).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners, although evidence to be considered by the 
Board, is not necessarily dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 
(2001).

Disability ratings - diseases of the digestive 
system/specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7319, pertaining to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  The Board observes 
in passing that certain provisions of 38 C.F.R. § 4.114 were 
revised, effective July 2, 2001.  DC 7319, applicable to this 
case, was not changed, however.
  
DC 7319 provides that a noncompensable (zero percent) 
evaluation is warranted for mild irritable colon syndrome 
with disturbances of bowel function with occasional episodes 
of abdominal distress; an evaluation of 10 percent is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress; and an 
evaluation of 30 percent requires severe irritable colon 
syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.

Analysis

Schedular rating

It is evident from a review of DC 7319 that the level of 
disability to assigned
for irritable bowel syndrome hinges in large measure on the 
persistence and severity of the disability.  That is, higher 
ratings under DC 7319 require more frequent and severe 
symptomatology than do lower ratings.  

The Board notes that the VA examiner in May 1994 
characterized the veteran's irritable bowel syndrome as mild, 
and the VA examiner in November 1999 commented that the 
veteran's symptoms were sporadic and mild and did not appear 
to cause significant functional impairment.  The VA examiners 
in May 1994, May 1996 and November 1999 did not appear to 
indicate or imply that the veteran has severe irritable colon 
syndrome with more or less constant abdominal distress, which 
is required for an evaluation of 30 percent under DC 7319.  
Indeed, it appears that no physician has found the veteran's 
disability to be severe, with more or less constant abdominal 
distress.  

Although the veteran testified in June 1995 to the effect 
that his irritable bowel syndrome was more than mild, the 
history he provided to VA examiners in 1994, 1996 and 1999 
clearly did not, in the examiners' view, equate to severe 
disability.

The Board has no reason whatsoever to doubt that the veteran 
experiences discomfort due to his service-connected irritable 
bowel syndrome.  The assigned 10 percent rating is intended 
to compensate him for a moderate level of disability.  The 
medical and other evidence of record, which has been 
recapitulated above 
does not support the proposition that severe irritable bowel 
syndrome with more or less constant abdominal distress is 
present.  The Board accordingly finds that the preponderance 
of the competent and probative evidence is against a 
conclusion that the veteran' bowel disability is consistent 
with or approximates the criteria for an evaluation of 30 
percent.  Accordingly, for the reasons and bases expressed 
above,  entitlement to an evaluation in excess of 10 percent 
is not established.  

Fenderson considerations

Because the veteran has appealed the initial rating assigned 
for irritable bowel syndrome, consideration must be given to 
staged ratings.  See Fenderson, supra.  The Board concludes 
that at no time since the initial effective date of service 
connection has the disability picture presented by irritable 
bowel syndrome more nearly approximated the criteria for an 
evaluation of 30 percent.  Indeed, the VA examination 
reports, which contain the veteran's descriptions of his 
service-connected gastrointestinal disability, are quite 
consistent.  The veteran has pointed to no evidence which 
indicates that the service-connected disability was 
significantly worse during any particular period.  
Consequently, staged ratings during the appeal period would 
not be appropriate.  

In conclusion, for these reasons, the claim for an evaluation 
in excess of 10 percent for irritable bowel syndrome is 
denied.


ORDER

Entitlement to service connection for traumatic arthritis of 
multiple joints, claimed as post-traumatic osteoarthritis of 
multiple joints in a former POW, is denied

Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

